Citation Nr: 0506335	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1989 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, 
North Carolina.  Specifically, in May 2002 and January 2003 
decisions, the RO denied the issues of entitlement to a 
disability evaluation greater than 20 percent for 
service-connected hypertension.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected hypertension is manifested by 
diastolic pressure which is predominantly not greater than 
115.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.104, Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In October 2001 and September 2002 letters in the present 
case, the RO discussed the type of evidence necessary to 
support the veteran's increased rating claim.  In particular, 
the RO notified the veteran that VA would make reasonable 
efforts to help her obtain such necessary evidence but that 
she must provide enough information so that VA could request 
the relevant records.  Further, the RO advised the veteran of 
attempts already made to obtain relevant evidence with regard 
to her increased rating claim.  The veteran was also notified 
of her opportunity to submit "any other evidence which shows 
that . . . [her] disability . . . [had] worse[ned] since the 
last time . . . [that VA had] reviewed . . . [her] claim."  
Thus, she may be considered advised to submit all pertinent 
evidence in her possession.  

Furthermore, the May 2002 and January 2003 rating decisions, 
the August 2003 statement of the case, as well as the April 
2004 and July 2004 supplemental statements of the case 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate her increased rating claim.  These 
documents also included a discussion of the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of the increased rating issue.  

Moreover, during the current appeal, the veteran has been 
accorded two pertinent examinations for compensation and 
pension purposes.  Additionally, all available relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's increased 
rating claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



Factual Background

A service medical record dated in November 1990 indicates 
that the veteran had had elevated blood pressure readings for 
the past two months (since having given birth).  Blood 
pressure readings taken over a one-week period in November 
1990 were determined to be 162/104, 162/82, 147/82, and 
142/102.  Medication was prescribed.  Follow-up treatment 
sessions conducted later in November 1990 through December 
1990 provided blood pressure readings of 148/92, 152/81, 
124/70, and 142/94.  Although at the December 1990 treatment 
session the veteran's blood pressure was found to be 
generally well-controlled on medication, she complained of 
headaches.  

At a dental appointment conducted in May 1991, the veteran 
was found to have a blood pressure reading of 154/88.  At the 
separation examination conducted approximately three weeks 
later in June 1991, the veteran reported taking medication 
for high blood pressure.  At the evaluation, she was found to 
have a blood pressure reading of 134/98.  The examiner 
diagnosed hypertension and noted that the veteran is taking 
medication for this disorder.  

In July 1991, the RO considered the veteran's service medical 
records.  Based upon the relevant evidence contained therein, 
the RO granted service connection for hypertension and 
awarded a compensable evaluation of 10 percent, effective 
from June 1991, for this disability.  

Thereafter, in April 1998, the RO received from the veteran 
copies of private medical records dated from October to 
December 1997.  These reports note blood pressure readings of 
180/110, 160/114, 154/102, 160/80, 145/95, 135/90, 160/110, 
130/90, and 140/90.  Based on these findings, the RO, by an 
April 1998 rating action, awarded an increased rating of 
20 percent, effective from October 1997, for the 
service-connected hypertension.  

The veteran's service-connected hypertension has remained 
evaluated as 20 percent disabling.  Relevant private and VA 
medical records received during the current appeal reflect 
blood pressure readings of 210/110, 150/100, 230/120, 150/90, 
220/110, 180/120, 160/110, 136/90, 122/88, and 142/100 in 
February 1998 as well as 150/100 and 120/80 in December 1998.  
At a March 1999 VA outpatient treatment session, the 
veteran's blood pressure was found to be on erratic control 
on medication.  She was advised to exercise and to lose 
weight.  Subsequent private and VA outpatient treatment 
sessions indicated blood pressure readings of 144/93, 
182/110, 160/110, 160/104, and 142/86 in March 2001 (plus an 
at-home blood pressure reading of 200/120); 154/90 in June 
2001; 149/101 and 132/81 in July 2001.  

In January 2002, the veteran underwent a relevant examination 
for compensation and pension purposes.  At that time, the 
veteran complained of symptoms of right-sided headache, 
right-handed tingling, and nausea associated with episodes of 
high blood pressure.  She also asserted that her current 
medication causes fatigue, muscle weakness, sedation, 
drowsiness, and irritability.  At the time of the 
examination, the veteran's blood pressure was determined to 
be 136/94 (in the standing position), 132/90 (in the sitting 
position), and 140/96 (in the lying position).  A physical 
examination of the veteran's heart demonstrated a 2/6 
systolic murmur at the left sternal border, no restrictions 
(according to the New York Heart Association), and a MET 
level of 8.  Chest X-rays were normal.  The examiner 
diagnosed hypertension and explained that this diagnosis is 
confirmed in the medical records contained in the veteran's 
claims folder.  

Subsequent private and VA medical records reflect blood 
pressure readings of 156/100 in January 2002; 235/150, 
181/115, 183/101, 150/98, 195/108, 146/93, 191/109, 173/104, 
160/110, 150/96, and 120/88 in March 2002; 145/105 in April 
2002; 180/108 in June 2002; 130/98, 154/96 (in the resting 
position), and 190/84 (at peak stress) in July 2002; and 
154/84 (baseline), 160/110 (stress), 140/92, and 180/108 in 
August 2002.  Additional blood pressure readings taken during 
2002 were shown to be 215/135 (in the right arm) and 228/117 
(in the left arm).  At a March 2002 VA treatment session, the 
veteran's blood pressure was found to be poorly controlled.  

In December 2002, the veteran underwent another relevant 
examination for compensation and pension purposes.  At that 
time, she described some numbness in either arm lasting for 
perhaps a day or so, headaches, blurred vision, dizzy spells, 
nausea, confusion, and chest pains lasting for two to three 
minutes.  At the time of the evaluation, the veteran's blood 
pressure reading was determined to be 160/92 (in the sitting 
position), 158/110 (in the standing position), and 180/110 
(in the lying position).  A physical examination of the 
veteran's heart demonstrated regular rhythm, S1, S2, no extra 
sounds, and a systolic murmur of 2/6 over the bases.  Chest 
X-rays showed no active diseases.  The examiner diagnosed 
hypertension and explained that this disorder is not very 
well controlled.  

Subsequent private and VA medical records reflect blood 
pressure readings of 149/99 in January 2003, 120/90 and 
130/90 in March 2003, 175/99 in June 2003, 154/78 in July 
2003, and 162/97 in December 2003.  Multiple blood pressure 
readings taken in March 2004 were determined to be 200/110, 
192/115, 184/110, 190/114, 172/109, and 182/108.  

In a May 2004 statement, a private registered nurse explained 
that she has worked with the veteran for approximately two 
years and that, during that time, she has taken the veteran's 
blood pressure on a regular basis.  The nurse further noted 
that she had found the veteran's blood pressure readings to 
be "consistently elevated."  In particular, the nurse 
explained that, on several occasions, the veteran's diastolic 
blood pressure "has been as high as 122" and her systolic 
blood pressure has been "as high as 195."  The nurse stated 
that, during such episodes, she had recommended that the 
veteran see her physician.  

At a VA outpatient treatment session conducted in June 2004, 
the veteran reported that she has "home" blood pressure 
"from 150/95 but [which is] sometimes much higher (180/120) 
[with] associated . . . [headaches], some palpitations, and 
'spots in front of [her] eyes.'"  At this VA outpatient 
treatment session, the veteran's blood pressure was 
determined to be 162/112 and 184/122.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code which rates 
impairment resulting from hypertensive vascular disease 
(hypertension and isolated systolic hypertension), evidence 
of diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, warrants the assignment 
of a 20 percent disability rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  The next higher rating of 
40 percent requires evidence of diastolic pressure 
predominantly 120 or more.  Id.  The highest rating allowable 
pursuant to this Code, 60 percent, necessitates evidence of 
diastolic pressure predominantly 130 or more.  Id.  

Throughout the current appeal, the veteran has contended that 
her service-connected hypertension is more severe than the 
current 20 percent rating indicates.  In particular, she has 
described light-headedness, dizziness, some chest pains, and 
numbness.  See, e.g., hearing transcript (T.) at 2.  In 
addition, she has reported having blood pressure readings 
"over 120."  See, e.g., T. at 3, 5.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

In this regard, the Board acknowledges that, in the May 2004 
letter, a private registered nurse noted that, over the past 
two years, she has found the veteran's blood pressure 
readings to be "consistently elevated."  In particular, the 
nurse has explained that, on several occasions during the 
past two years, the veteran's diastolic blood pressure "has 
been as high as 122."  Additionally, the Board notes that a 
record of a VA outpatient treatment session completed in June 
2004 provides a blood pressure reading of 184/122.  

Significantly, however, the totality of the medical records 
contained in the claims folder fails to indicate that the 
veteran's diastolic blood pressure is predominantly 120 or 
higher.  While the veteran was found to have a diastolic 
blood pressure reading of 120 on two occasions in February 
1998, she was also found, on multiple occasions during that 
month, to have diastolic blood pressure readings ranging from 
88 to 110.  Further, although the veteran reported having a 
diastolic blood pressure reading of 120 at home in March 
2001, multiple diastolic blood pressure readings taken by 
medical personnel during that month ranged from 86 to 110.  
In addition, subsequent diastolic blood pressure readings 
taken later in 2001 were determined to range from 81 to 101.  

Moreover, although the veteran was found to have diastolic 
blood pressure readings of 150, 135, and 117 on separate 
occasions in 2002, the numerous other diastolic blood 
pressure readings taken during that year ranged from 90 to 
115.  Furthermore, in 2003, the veteran's diastolic blood 
pressure was determined on numerous occasions to be in the 
90s.  Also, in 2004, her diastolic blood pressure essentially 
ranged from 108 to 115.  

Thus, while the veteran has been found to have diastolic 
blood pressure readings of 120 or higher on a few occasions 
over the past several years, her diastolic blood pressure has 
been predominantly no higher than 115.  Consequently, a 
disability rating greater than the currently assigned 
evaluation of 20 percent, for the service-connected 
hypertension, cannot be awarded.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004) (which requires evidence of 
diastolic pressure of predominantly 120 or more in order to 
support the next higher rating of 40 percent).  As a basis 
upon which to assign an increased schedular evaluation for 
the veteran's hypertension has not been presented, the 
veteran's appeal with regard to her increased rating claim 
for this service-connected disorder must be denied.  

In this regard, the Board notes that, in a November 2004 
statement, the veteran's representative argued that the 
Diagnostic Code 7101 does not require consideration of 
medication.  In other words, the representative argues that a 
determination should be made as to the level of the veteran's 
diastolic blood pressure as if she were not taking any 
medication for her hypertension.  

First, the Board points out that a compensable rating of 
10 percent may be awarded for a history of diastolic blood 
pressure predominantly 100 or more with the need for 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  The requirements for the higher 
ratings allowable under this Diagnostic Code do not refer to 
the need for continuous medication, and it is clear from the 
Code that the evaluation of hypertension higher than the 
minimal compensable evaluation is based on the level of 
control that can be achieved.  There is no basis in the law 
for the Board to estimate what the veteran's blood pressure 
would be if she was not taking medication.  See 62 Fed. Reg. 
65207, 65215 (December 11. 1997).  As the Board has noted in 
this decision, the relevant evidence contained in the claims 
folder specifically notes that, although the veteran has had 
only a few diastolic blood pressure readings of 120 or more, 
her diastolic blood pressure is predominantly not greater 
than 115.  Diagnostic Code 7101 specifically requires 
evidence of diastolic blood pressure of predominantly 120 or 
more before the next higher evaluation of 40 percent may be 
awarded.  Id.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's hypertension result 
in marked interference with her employment or requires 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that her 
service-connected hypertension results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  






ORDER

The claim for a disability rating greater than 20 percent for 
the service-connected hypertension is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


